Judgment, Supreme Court, New York County (Walter Schackman, J.), entered July 31, 1996, dismissing this action for a partnership accounting, unanimously affirmed, with costs.
We agree with the trial court that the only distributable assets of this law partnership of any value were its contingency fee files, which were distributed to the parties in accordance with their partnership agreement through self-help methods. Plaintiff’s claims that defendant breached the partnership agreement by taking files without first obtaining client consents and that he is entitled to a share of any proceeds realized on the files that were distributed to defendant are defeated by his admissions that he retained for his own benefit partnership money and the fees he collected on the files that were distributed to him. Plaintiff’s actions in this regard involved assets that, under his view, belonged to both parties, and, as such, were a breach of his own fiduciary duties to defendant. Accordingly, the doctrine of unclean hands applies to bar any right plaintiff might otherwise have had to an accounting (cf., Mehlman v Avrech, 146 AD2d 753, 754).
We have considered plaintiffs other arguments and find them to be without merit. Concur—Ellerin, J. P., Williams, Andrias and Colabella, JJ.